Citation Nr: 1203846	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the hands and feet.

2.  Entitlement to service connection for a back injury.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 1958, and from January 1991 to June 1991.  He also enlisted into the Army National Guard in July 1960, and remained until October 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back injury being remanded is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, there is competent evidence tending to establish that the Veteran has cold injury residuals of his hands (arthritis) and feet (arthritis and peripheral neuropathy) which are related to active service.

2.  For the entire initial rating period from July 1, 2008, the Veteran's service-connected PTSD was manifested by suicidal thoughts and anxious mood; he does not have obsessional rituals, illogical, obscure or irrelevant speech, panic attacks, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene or inability to establish and maintain effective relationships.  

3.  For the entire initial rating period from July 1, 2008, the Veteran has had no worse than Level IV hearing acuity in his right ear and Level III hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  Arthritis of the hands and arthritis and peripheral neuropathy of the feet were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 

2.  For the entire initial rating period from July 1, 2008, the criteria for the assignment of an initial rating of 50 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130 including Diagnostic Code 9411 (2011). 

3.  For the entire initial rating period from July 1, 2008, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Concerning the appeal of the service connection claim for cold injury residuals now before the Board, there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to claims for increased disability ratings for the Veteran's service-connected PTSD and hearing loss disabilities, in this case, because service connection, an initial rating, and effective dates have been assigned for the service-connected disabilities now addressed on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a December 2010 statement of the case (SOC) in response to the Veteran's April 2009 NOD with the initial ratings assigned for PTSD and hearing loss.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  While all the Veteran's service treatment records may not be now associated with his claims folder, this does not, for the reasons discussed below, prevent the Board from here adjudicating the increased rating matters.  All identified and available private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the initial increased rating issues on appeal in October 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the PTSD and hearing loss disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his increased rating claims has been satisfied. 

The Board does recognize that in some instances when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, while observing that the most recent examinations on file are dated in October 2008, the Veteran has made no such allegations.  Also, no subsequently-dated treatment records pertaining to either PTSD or hearing loss have been associated with the Veteran's claims folder.  The Board also notes that as part of an August 2008 letter the Veteran was invited to supply VA with, in pertinent part, "[m]edical evidence from hospitals, clinics, and private physicians of treatment since military service."  He did not.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Law and Regulations

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The Veteran's PTSD disorder is shown to have been rated 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The schedular criteria incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and consideration of the Global Assessment of Functioning (GAF) score.  38 C.F.R. §§ 4.125, 4.130.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV at 32.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.

Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86.  Such an "exceptional pattern" is not demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results).

The Veteran was afforded an audiological examination in October 2008 during the pendency of this appeal for the purpose of obtaining evidence regarding the severity of his bilateral hearing loss disability.  The examination report contains reliable pure tone threshold and speech discrimination scores that are relevant to the applicable schedular rating criteria.  A review of the claims file was completed and a description of the occupational effects of the Veteran's hearing loss is contained in the VA examination report.  The Board acknowledges that in Martinak, 21 Vet. App. at 455, the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must addressed the functional effects caused by a hearing disability in his or her final report.  The Board also parenthetically observes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak, 21 Vet. App. at 455.  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, while it is noted that the October 2008 VA examination adequately addressed the impact of the Veteran's hearing loss on his daily living, the Board finds, in relying on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that it is not necessary to do so and therefore will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).  As such, the Board finds that the Veteran was provided a VA audiological examination that is adequate for rating purposes.  See Martinak, 21 Vet. App. at 455; 38 C.F.R. § 4.2 (2011).  See also Barr, 21 Vet. App. at 311 (holding that VA must ensure that any VA examination undertaken during an appeal is adequate).  At this juncture, the Board also finds that the PTSD examination afforded the Veteran in October 2008 sufficiently addressed the rating criteria for evaluating the service-connected PTSD and provided an adequate basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i); Barr, 21 Vet. App. at 311.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

Factual Background/Analysis

Service Connection

Cold Injury Residuals of the Hands and Feet

The Veteran served on active duty from January 1952 to January 1958, during which time in Korea in early 1953 he claims to have incurred cold injuries to his hands, feet, ears, and nose.  The Veteran mentioned that he was checked by a medic at that time.  See VA Draft Protocol Examination History for Cold Injuries, received in September 2008.  As part of his VA Form 9, dated in January 2011, he claimed to have incurred cold injuries to his feet and hands and asserted that a unit medic gave him medical treatment.  He added that when he went to Germany he was instructed to wear shoes, not boots.

The only service treatment records associated with the Veteran's claims folder for his period of active duty from January 1952 to January 1958 are some vaccination records, showing that the Veteran received various immunizations in 1950, 1952, and 1957.  Neither the Veteran's service enlistment nor separation examination reports (for the period from January 1952 to January 1958) are on file, or any other medical records concerning, for example, treatment afforded the Veteran for cold injury-related problems.  




The Board notes that the Court has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concedes that the Veteran was exposed to extremely cold weather while serving in Korea.  His statements are credible as they are supported by the evidence of record and are consistent throughout the record.  Furthermore, the October 2008 VA examiner commented that it was "well accepted" that the conditions in Korea in the winter of 1952-53 were "very cold."  As the Veteran's statements regarding the cold weather in Korea are credible, and he is competent to testify to matters observable with the senses, such as cold, the Board finds that the Veteran was exposed to cold weather in service.  See Layno v. Brown, 6 Vet. App. 465, 471   (1994). 

As part of a Draft Protocol Examination History for Cold Injuries, received by VA in September 2008, the Veteran alleged he was exposed to extreme cold in early 1953, while serving in Korea, at which times temperatures were 20 degrees below zero for a period of two weeks.  

The Veteran was afforded a VA cold injury protocol examination in October 2008.  The Veteran complained of incurring frostbite of all extremities in approximately January and February 1953 while serving in Korea.  The Veteran added that his present symptoms concerned his hands and feet.  The examiner, after examining the Veteran, provided diagnoses of mild degenerative arthritis of both hands and both feet.  In response to the posed medical question, namely, does the Veteran have residuals of frostbite acquired during his military service, the examiner first commented that "I cannot resolve this issue without resort to speculation."  She also commented that there was no record of objective findings of in-service cold injury residuals included within the Veteran's service treatment records.  As above mentioned, the service treatment records are shown to be incomplete.




The examiner further commented that 

There is evidence of peripheral neuropathy on today's exam, & peripheral neuropathy of the feet is attributed by his podiatrist to his diabetes, however, absent any records from his primary care provider or other record of the onset & progression of the neuropathy or the diabetes there is insufficient data to determine whether the peripheral neuropathy is due to diabetes or prior cold injury.  (emphasis added).

The Veteran asserts entitlement to service connection for cold injury residuals of the hands and feet.  Having considered the evidence, a finding in favor of service connection is supportable.

In weighing the evidence of onset and etiology, with due regard for the benefit of the doubt provision, the Board finds there is competent evidence tending to establish that the Veteran now has cold injury residuals of the hands and feet related to service.  In coming to this factual finding, the Board finds significant that the VA examiner in October 2008 determined that, in essence, the Veteran's peripheral neuropathy of the feet was due to either his diabetes or to his "prior cold injury."  Similarly, the examiner also commented that as concerning the finding of mild osteoarthritis of the hands and feet, there was "no way to determine whether at this age he would have developed same with or without prior cold injury."  (emphasis added).  Thus, service connection is warranted. 

The evidence is in favor of the claim.  Consequently, the benefit sought on appeal is granted.




Increased Ratings

PTSD

In this case, the Veteran's claim seeking service connection for PTSD was received by VA on July 1, 2008.  

Service connection was granted for PTSD by the RO in November 2008.  A 30 percent disability evaluation was assigned, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from July 1, 2008.  The Veteran perfected an appeal of the 30 percent rating assigned. 

The report of an October 2008 VA PTSD examination shows that the examiner had an opportunity to review the Veteran's claims folder prior to the completion of the examination.  It was noted that the Veteran had never been psychiatrically hospitalized, and that he had never seen a psychiatrist.  The examiner commented that the Veteran was taking medication for his anxiety, but that he had never had psychotherapy.  The Veteran reported daily symptoms, which he described as being moderate in nature.  The Veteran reported being married to his second wife for 45 years, and that they had a great relationship.  He also reported having many friends, and that he enjoyed traveling and going to the beach.  It was also noted that the Veteran retired in 1991.  The Board also observes that at his October 2008 VA audio examination the Veteran reported that he currently worked part-time.  

Examination showed the Veteran to have no impairment of thought process or communications.  No evidence of delusions or hallucinations was present.  He had good eye contact. The Veteran had no inappropriate behaviors.  While he reported passive suicidal thoughts, he acknowledged no plan or intent.  He denied homicidal thoughts.  He was able to maintain minimal basic hygiene and other basic activities of daily living.  The Veteran was oriented times three.  He denied memory loss.  He was not obsessive.  Speech was normal.  He denied having panic attacks.  The Veteran did complain of having an anxious mood.  No impaired impulse control was evident.  He did complain of trouble with sleep.  

PTSD was diagnosed, and a GAF score of 60 was supplied.  The examiner commented that while the Veteran had an occasional decrease in work efficiency, he was functioning satisfactorily in terms of routine behavior, self-care, and normal conversation.  The examiner added that the Veteran had minimal occupational impairment due to PTSD signs and symptoms.  It was also noted that the Veteran described some moderate social impairment.  This included the dissolution of his first marriage, and some trouble with closeness to others.  

After considering all of the evidence of record, here limited to the report of the October 2008 VA PTSD examination, the Board finds that the Veteran's service-connected PTSD has warranted a rating of 50 percent, but no higher, from July 1, 2008, to the present.  

In this regard, from July 1, 2008, the medical evidence of record demonstrates sufficient symptoms set out as part of the criteria enunciated 38 C.F.R. § 4.130, Diagnostic Code 9411, and necessary for the assignment of a 50 percent rating.  Of particular note, review of the above-discussed October 2008 VA examination report documents that the Veteran reported having suicidal thoughts, which is included as part of the criteria for a 70 percent rating (see 38 C.F.R. § 4.130, Diagnostic Code 9411); he meets none of the other criteria enumerated in Diagnostic Code 9411 for a 70 percent rating.  Also, in October 2008 the Veteran was found to have an "anxious mood," which could support the award of either a 30 percent ("depressed mood") or 50 percent ("disturbance of motivation and mood") rating.  Id.  Most of the symptoms are reflective of a disability picture represented by a 30 percent evaluation.  However, with consideration of the suicidal thoughts the Board concludes that the symptoms more nearly approximated the criteria for a 50 percent evaluation.

In light of these findings, for the period commencing on July 1, 2008, the Board has carefully considered the evidence of record and finds that such evidence -- here, namely the report of the October 2008 VA PTSD examination report -- presents a disability picture which more nearly approximates the criteria for a 50 percent rating.  A preponderance of the evidence is against an evaluation greater than 50 percent because the suicidal thoughts do not result in deficiencies in most areas, including work and family.  The Veteran retired in 1991, worked part time subsequently, has been married for many years and has many friends.

Hearing Loss

The Veteran's claim seeking service connection for hearing loss was received by VA on July 1, 2008.  

Service connection was granted for hearing loss by the RO in November 2008.  A 10 percent disability evaluation was assigned, pursuant to Diagnostic Code 6100, effective from July 1, 2008.  See also 38 C.F.R. §§ 4.85, 4.86.  The Veteran perfected an appeal of the 10 percent rating assigned.

On VA audiological evaluation in October 2008, the Veteran complained of difficulty understanding the right words most of the time.  He added that he occasionally needed to read lips.  He added that he currently worked part-time in a plant as a mail clerk.  The Veteran also reported wearing hearing aids.  

Audiometry revealed that the average puretone thresholds (at 1000, 2000, 3000, and 4000 Hertz) were 61.25 decibels (dB) in the right ear and 61.25 dB in the left ear.  Speech audiometry revealed that speech recognition ability was 80 percent in the right ear and 84 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  

As noted above, a VA audiometry examination was afforded the Veteran in October 2008.  The average puretone threshold for both ears was the same, 61.25 dB, and speech discrimination was 80 percent in the right ear and 84 percent in the left ear.  Under 38 C.F.R. § 4.85, Table VI, such hearing acuity is characterized as Level IV hearing in the right ear and Level III in the left ear.  Under 38 C.F.R. § 4.85, Table VII where there is Level IV hearing acuity in the poorer ear and Level III hearing acuity in the better ear, a 10 percent rating is to be assigned (under Diagnostic Code 6100).  

The RO applied the Rating Schedule accurately, and there is no schedular basis for a higher rating.  As noted, an unusual pattern of hearing warranting a rating under 38 C.F.R. § 4.86 is not shown.  The claim for an initial rating in excess of 10 percent from July 1, 2008, must be denied.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that neither the Veteran's service-connected PTSD nor hearing loss disability is so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's PTSD and/or hearing loss has not necessitated frequent periods of hospitalization and there is no objective evidence that either has resulted in marked interference with his employment.  In fact, the Veteran retired in 1991, and has since worked part-time, as recently as 2008.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun, 22 Vet. App. at 115. 


ORDER

Service connection for arthritis of the hands and arthritis and peripheral neuropathy of the feet is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a 50 percent, but no more than 50 percent, disability rating for PTSD, from July 1, 2008, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An increased initial rating in excess of 10 percent for the service-connected hearing loss is denied.


REMAND

As to the adjudication of the service connection claim for a back injury now perfected for appeal, the Board observes that additional development of the evidence is here required.  Concerning his claimed back injury, which he mentioned as part of his VA Form 9, the Veteran reported that during his second eight weeks of basic annual training at Indiantown Gap, Pennsylvania, during a night hike, he stepped off a 10 to 12 foot drop onto his back.  He added that at the post hospital he was ordered to report every day for six weeks for tub water treatment.  

The only service treatment records associated with the Veteran's claims folder for his period of active duty from January 1952 to January 1958 are some vaccination records, showing that the Veteran received various immunizations in 1950, 1952, and 1957.  Neither the Veteran's service enlistment nor separation examination reports (for the period from January 1952 to January 1958) are on file, or any other medical records concerning, for example, treatment afforded the Veteran for either cold injury-related problems or a back injury.  

The Board notes that the Court has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board observes that the RO has not attempted to verify that all of the Veteran's available service treatment records have been associated with his claims folder.  To this, a negative response from the National Personnel Records Center (NPRC) relating to a search for the Veteran's complete service treatment records is not of record.  The Board therefore finds that an additional attempt should be made to locate the Veteran's service treatment records for his period of active service.  

In this case, the Board also observes that following the RO's issuance of a SOC in December 2010, the Veteran submitted additional medical evidence pertinent to his claim.  Specifically, the Veteran, in October 2011, submitted a CD from the Southwestern Vermont Health Care, Department of Imaging Services.  While it shows that radiographic examination of the Veteran's sacrum and coccyx and lumbar spine was accomplished on September 7, 2007, and includes the name of the referring physician, J.A.H., it does not include a diagnosis(s).  

It appears that the RO has not considered the contents of the CD, which was supplied to VA without a waiver of initial RO consideration.  In such a situation, the law requires that the AOJ (agency of original jurisdiction) initially consider the evidence, re-adjudicate the claim, and issue an appropriate Supplemental SOC (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Based in large part on the fact that the medical findings in this case concerning the Veteran's back are woefully incomplete (i.e., the CD from Southwestern Vermont Health Care did not even include a diagnosis pertaining to the studies done on the Veteran's sacrum and coccyx and lumbar spine), as well as in observing that the Veteran has not yet been afforded an examination seeking to ascertain the nature and etiology of any back disability which might now be present, and in light of the findings set out in McLendon, the Board concludes that an examination is warranted for the Veteran's service connection claim pursuant to VA's duty to assist.  The Board also notes that the Veteran's statements regarding his suffering a fall injury is credible.  Layno.

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon, at 81 (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  As such, the Board finds that additional development regarding the Veteran's service connection claim for a back injury, including an examination, is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the NPRC or other appropriate repository of records and seek to obtain all available service treatment records (particularly related to the period of active service from January 1952 to January 1958) not yet associated with the claims folder should also be undertaken. 

If there are no additional available service medical records, that fact should be documented in the record on appeal.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back injury.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the record, the examiner should identify any current disability of the back.  

Then, the examiner should state an opinion as to whether it is at least as likely as not that any back disability is due to an injury or other event of the Veteran's period of active service.  In offering this opinion the examiner should accept as credible the Veteran's report of stepping off a 10 to 12 foot drop onto his back during a night hike while on active duty as well as the reported treatment he received therefore.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should set forth all examination findings and diagnoses, along with the compete rationale for all conclusions reached.  

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Then, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the service connection issue on appeal concerning a back injury in light of all the evidence (to include the contents of the CD supplied VA in October 2011 and all additional evidence associated with the record pursuant to this remand) of record.  If the appeal is denied in any respect, the Veteran and his representative should be provided a SSOC in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The Veteran should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


